DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 November 2021 has been entered.

Response to Amendment
Claims 1, 4, 7-12, 23, and 26-32 are pending and considered in the present Office action. 

The claim objection is withdrawn. The 103 rejections are withdrawn. However, upon further consideration a new ground of rejection is necessitated by amendment.

Applicant’s narrowing of the claimed range and arguments related to the unexpected results in that range are not sufficient to overcome a 103 rejection. Please see the Response to Arguments section for more details. 

Response to Arguments
Applicant alleges unexpected results and makes a comment that the issue is not whether a single data point can be extrapolated to a scope beyond that data point, but rather by how much scope can be reasonably extrapolated from the single data point by one of ordinary skill in the art. Applicant’s allegations of unexpected results are not persuasive in view of the requirements set forth by MPEP 716.02, detailed below.
The claim recites Pt-Ni nanostructures with a Mo dopant, wherein a molar content of the Mo dopant is in a range of 0.5 % to 2.5 %. Applicant argues the Mo-doped Pt-Ni nanostructures result in unexpected properties (i.e., specific activity and mass activity) over the claimed range 0.5 % to 2.5 %, but only provides a single data point within the range (i.e., 1.6 %) to support the allegation of unexpected results of the claimed range. 
It is noted that unexpected results must be commensurate in scope with the claimed invention. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960), see MPEP 716.02(d). In other words, a successful showing of unexpected results should demonstrate superior results of the Pt-Ni-Mo nanostructure over the entire claimed range (i.e., including endpoints of said claimed range) through a sufficient number of tests both inside and outside the claimed range. 
unexpected results have not been shown over the claimed range because the number of tests, both inside and outside the claimed range, is insufficient (i.e., no data is provided at the endpoints or outside thereof). Without additional data it is unclear whether results are unexpected over the entire claimed range (i.e., to include 0.5 % and 2.5 %). That is, with the data provided (i.e., a single data point), it is impossible to tell whether the allegedly unexpectedly improved performance occurs at the claimed range (0.5 % to 2.5 %), or at a larger range (e.g., 0.5 % to 3.0%). Particularly valuable would be performance data for Mo molar contents outside and close to the lower end of the claimed range (e.g., 0.2 %, 0.3 %, 0.4 %, etc.), performance data for Mo molar contents at the end points (e.g., 0.5%, 2.5 %), and performance data for Mo molar contents outside and close to the upper end of the range (e.g., 2.6 %, 2.8 %, 2.9 %, etc.) to show the criticality of the claimed range.  
It is further noted that the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992), MPEP 716.02(b). Without data outside the claimed range (i.e., 0.4 %, 2.6 %, etc), it is difficult to determine whether the data inside the claimed range is unexpected and unobvious and of both statistical and practical significance.
Finally, evidence must show unexpected results (greater than expected), see e.g., MPEP 716.02(a). Stamenkovic teaches alloying Pt with one or more transition metals helps establish advantageous electronic structures which greatly enhance the 
When an applicant timely submits evidence traversing a rejection, the examiner must reconsider the patentability of the claimed invention. The ultimate determination of patentability must be based on consideration of the entire record, by a preponderance of evidence, with due consideration to the persuasiveness of any arguments and any secondary evidence. In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). The submission of objective evidence of patentability does not mandate a conclusion of patentability in and of itself. In re Chupp, 816 F.2d 643, 2 USPQ2d 1437 (Fed. Cir. 1987). Facts established by rebuttal evidence must be evaluated along with the facts on which the conclusion of a prima facie case was reached, not against the conclusion itself. In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990). In other words, each piece of rebuttal evidence should not be evaluated for its ability to knockdown the prima facie case. All of the competent rebuttal evidence taken as a whole should be weighed against the evidence supporting the prima facie case. In re Piasecki, 745 F.2d 1468, 1472, 223 USPQ 785, 788 (Fed. Cir. 1984). Although the record may establish evidence of secondary considerations which are indicia of nonobviousness, the record may also establish such a strong case of obviousness that the objective evidence of 

Applicant’s amendment and remarks appear to try to establish the newly cited claimed range as providing unexpected results.  A successful showing of unexpected results regarding a narrower range than was originally claimed/taught would bring forth a new matter issue, as it would show that the newly claimed range is a different invention than the originally disclosed range.  See MPEP 2163(I)(B).  No new matter issue has been made at this time, as arguments of unexpected results are not persuasive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 7-11, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Stamenkovic et al. (US 2009/0247400), in view of Mei et al. (US 2009/0247401), and Buchanan et al. (GB 2242203), hereinafter Stamenkovic, Mei, and Buchanan.
Regarding Claims 1, and 8, Stamenkovic teaches an electrode material comprising: a carbon-based catalyst support and Pt alloy nanostructures affixed to the catalyst support, (i.e., nanosegregated Pt alloy nanoparticles disposed on carbon substrates, see e.g., claims 11-12 and 20). The Pt alloy nanostructures of Stamenkovic include one or more transition metals (i.e., Co, Ni, Fe, Ti, Cr, V, Zr, and Mn) to establish advantageous electronic structures which greatly enhance the catalytic properties, see e.g., claims 2, and 12-13, and paras. [0007]-[0008], [0020]). It would be obvious to one having ordinary skill in the art to alloy Ni, Co, Cr, V and Mn, with Pt to establish advantageous electronic structures which greatly enhance the catalytic properties. In view of the foregoing, Stamenkovic teaches Pt-Ni nanostructures doped with at least one dopant M, and M is a transition metal selected from V, Mn, Co, Mo, W, and Re (e.g., V, Mn, Co).
Relevant to Claims 1, 9-11 and 33, Stamenkovic does not teach M is Mo, or the molar content of M is between 0.5 % to 2.5 % (or 1.2 % to 2 %), in combination with Pt-Ni alloys, such that the Pt-Ni nanostructure are represented by Mz-PtxNiy, wherein x > y, x > z, y > z, x + y + z = 100%, x is from 68 % to 82 %, y is 18 % to 32 %, the ratio of x to y is 3, and z is 0.5 to 3. However, Mei teaches Pt alloys having additional M elements (e.g., M is at least one element selected from V, W, Ni, or Mo); the M elements are alloyed with Pt and serve as co-catalysts to exhibit high stability and high activity. The z-PtxNiy, wherein x > y, x > z, y > z and x + y + z = 100, x is from 68 % to 82 %, y is 18 % to 32 %, the ratio of x to y is about 3, z is in a range of 0.5 to 3, and the amount of M is 0.5 to 2.5. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the 
Relevant to Claim 1, Stamenkovic does not disclose the electrochemical active surface area (ECSA) of the Pt alloy nanoparticles. However, Buchanan, concerned with Pt alloys (Pt with one or more of Cr, Mn, Co, Ni, etc.), teaches it is well known that increasing the effective surface area of the catalyst increases catalyst performance. Specifically, increasing the dispersion of the Pt alloy catalyst allows for an increase in the total amount of active surface area without increasing the amount of catalyst of the electrode thickness. Typical dispersions of Pt alloys results in an ECSA between 45 m2/g to 65 m2/g, see e.g., pages 3-7 of 21. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination 2/g to 65 m2/g (thereby satisfying at least 55 m2/g, as claimed) to increase catalyst performance. The ECSA values suggested in the prior art overlap with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% 
Regarding Claim 7, Stamenkovic teaches the Pt alloy particles are nanosized (i.e., nanoparticles), but does not explicitly teach the size is about 10 nm. However, Mei teaches catalyst particles (i.e., Pt alloys) in the form of nanoparticles obtain the highest catalytic activity. Specifically, an average particle diameter is desirably 0.5 nm to 10 nm; catalytic efficiency significantly decreases when the average particle diameter exceeds 10 nm, see e.g., para. [0043]. It would be obvious to one having ordinary skill in the art the nanoparticles of Stamenkovic are about 10 nm to obtain the highest catalytic activity, and prevent significant decreases in catalytic efficiency, as suggested by Mei. 
Regarding Claims 30 and 32, the features in claims 30 and 31 are properties or functions of the electrode material. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112. 01, I. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. MPEP 2112.01, II. Considering the structure and composition of the electrode material is substantially identical to that claimed, as detailed in the rejection, the properties or functions of claims 
Regarding Claim 31, Applicant attempts to differentiate the claimed product by the process in which it was made, i.e., “the Pt-Ni nanostructures a made by a process comprising…”. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stamenkovic, Mei, and Buchanan in view of Fang et al. (US 2011/0124499), hereinafter Fang.
Regarding Claim 4, Stamenkovic does not teach the Pt-Ni nanostructures are octahedral nanostructures. However, Fang teaches octahedral Pt3Ni NPs give (significantly) higher electrocatalytic activity towards the ORR reaction, compared to other shapes, see e.g., paras. [0006]-[0007]. It would be obvious to one having ordinary skill in the art the nanostructure of Stamenkovic, as modified by Mei and Buchanan, are octahedral nanostructure because such structures give significantly higher .

Claims 12, 26-29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Stamenkovic et al. (US 2009/0247400), in view of Mei et al. (US 2009/0247401), Buchanan et al. (GB 2242203), and Zhang et al. (Surface Science 605 (2011) 1577–1582, doi:10.1016/j.susc.2011.05.032, of record), hereinafter Stamenkovic, Mei, Buchanan and Zhang.
Regarding Claims 12, and, 27, Stamenkovic teaches an electrode material comprising: a carbon-based catalyst support and Pt alloy nanostructures affixed to the catalyst support, (i.e., nanosegregated Pt alloy nanoparticles disposed on carbon substrates, see e.g., claims 11-12 and 20). The Pt alloy nanostructures of Stamenkovic include one or more transition metals (i.e., Co, Ni, Fe, Ti, Cr, V, Zr, and Mn) to establish advantageous electronic structures which greatly enhance the catalytic properties, see e.g., claims 2, and 12-13, and paras. [0007]-[0008], [0020]). It would be obvious to one having ordinary skill in the art to alloy Ni, Co, Cr, V and Mn, with Pt to establish advantageous electronic structures which greatly enhance the catalytic properties. In view of the foregoing, Stamenkovic teaches Pt-Ni nanostructures doped with at least one dopant M, and M is a transition metal selected from V, Cr, Mn, Co, Mo, W, and Re (e.g., Cr, V, Mn, Co) which is different from Pt and Ni.
Relevant to Claims 12, 28, 29, and 34, Stamenkovic does not teach M is W or Mo, or the molar content of M is between 0.5 % to 2.5 % (or 1.2 % to 2 %), in combination with Pt-Ni alloys, such that the Pt-Ni nanostructures are represented by Mz-xNiy, wherein x > y, x > z, y > z, x + y + z = 100%, a ratio of x to y is about 3, and z is in a range of 0.5 to 3. However, Mei teaches Pt alloys having additional M elements (e.g., M is at least one element selected from V, W, Ni, or Mo); the M elements are alloyed with Pt and serve as co-catalysts to exhibit high stability and high activity. The content of Pt is in a range of 40 at. % to 98 at. %, and Ni, V, and Mo are in a range of 1.5 at. % to 55 at. % to maintain co-catalyst action without decreasing major active sites of Pt, see e.g., paras. [0026]-[0029], [0032], [0034], [0043]-[0044]). It would be obvious to one having ordinary skill in the art to included M elements (e.g., V, Mn, Co, W, and Mo, as suggested by Stamenkovic and Mei) with the Pt-Ni alloys of Stamenkovic to serve as co-catalysts to exhibit high stability and high activity, as suggested by Mei. Specifically, it would be obvious to one having ordinary skill in the art the content of Pt is in a range of 40 % to 98 %, suggested by Mei, Ni is in a range of 1.5 % to 55 %, suggested by Mei, and M (i.e., V, Mn, Co, W, and Mo, as suggested by Stamenkovic and Mei) is in a range of 1.5 % to 55 %, as suggested by Mei, so that the Ni and M (i.e., V, Mn, Co, W, and Mo) can serve as co-catalyst and maintain co-catalyst action without decreasing major active sites of Pt, as suggested by Mei. Based on the foregoing ranges of Pt, Ni and M, the prior art teaches Mz-PtxNiy, where x > y, x > z, y > z and x + y + z = 100, a ratio of x to y is about 3, the amount of M is 0.5 to 2.5. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% 
Relevant to Claim 12, Stamenkovic does not disclose the electrochemical active surface area (ECSA) of the Pt alloy nanoparticles. However, Buchanan, concerned with Pt alloys, teaches it is well known that increasing the effective surface area of the catalyst increases catalyst performance. Specifically, increasing the dispersion of the Pt alloy catalyst allows for an increase in the total amount of active surface area without increasing the amount of catalyst of the electrode thickness. Typical dispersions of Pt alloys results in an ECSA between 45 m2/g to 65 m2/g, see e.g., pages 3-7 of 21. As stated in KSR International v. Teleflex Inc. (550 USPQ2d 1385), combining prior art 2/g to increase catalyst performance. It is noted the ECSA of the prior art (45 m2/g to 65 m2/g) overlaps with the range claimed (at least 55 m2/g). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). MPEP 2144.05, I.
Relevant to Claim 12, the modification of Stamenkovic with Mei teaches Pt-Ni nanostructure doped with a transition metal M (i.e., V, Cr, Mn, Co, Mo and W, see rejection of claim 12 described above). Stamenkovic does not teach for at least one 
Zhang teaches Pt surface segregation in Pt alloy electrocatalysts plays a critical role in improving ORR kinetics on these catalyst and should be taken advantage of during the development of economic yet effective catalysts for PEMFC, see e.g., abstract, Introduction, and Conclusions. Zhang discloses Pt-Ni catalysts, having a more negative Pt surface segregation energy than a Pt surface (i.e., -0.399 eV compared to 0.0 eV), have enhanced catalytic performance for ORR, see e.g., 1. Introduction, and Fig. 3. Zhang explores the effect a doping metal M has on Pt surface segregation compared to Pt surfaces and Pt3-Ni surfaces. Zhang teaches a Pt3Ni surface doped with a third transition metal M (V, Cr, Mn, Co, Mo, W, Re, Fe) has a negative segregation energy compared to a Pt surface (0.0 eV), or an even more negative segregation energy than Pt3Ni (-0.399 eV); the negative segregation energies found with the third transition metal M suggests enhanced Pt surface segregation, thus are expected to improve ORR kinetics over Pt or Pt3Ni, see e.g., abstract, Introduction, Table 2, Fig. 3, section 3.4, and Conclusions. It would be obvious to one having ordinary skill in the art the dopant M in the Pt-Ni catalysts of Stamenkovic (as modified by Mei) are selected from V, Cr, Mn, Mo, W, Re, Fe, and Co because a more negative segregation energy suggests further enhancement of ORR kinetics over Pt and/or Pt3Ni based catalysts due to enhanced Pt surface segregation. 

Regarding Claim 26, Stamenkovic teaches the Pt alloy particles are nanosized (i.e., nanoparticles), but does not explicitly teach the size is about 10 nm. However, Mei teaches catalyst particles (i.e., Pt alloys) in the form of nanoparticles obtain the highest catalytic activity. Specifically, an average particle diameter is desirably 0.5 nm to 10 nm; catalytic efficiency significantly decreases when the average particle diameter exceeds 10 nm, see e.g., para. [0043]. It would be obvious to one having ordinary skill in the art the nanoparticles of Stamenkovic are about 10 nm to obtain the highest catalytic activity, and prevent significant decreases in catalytic efficiency, as suggested by Mei.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Stamenkovic, Mei, Buchanan and Zhang, in view of Fang et al. (US 2011/0124499), hereinafter Fang. 
Regarding Claim 23, Stamenkovic does not teach the Pt-Ni nanostructures are octahedral nanostructures. However, Fang teaches octahedral Pt3Ni NPs give (significantly) higher electrocatalytic activity towards the ORR reaction, compared to other shapes, see e.g., paras. [0006]-[0007]. It would be obvious to one having ordinary 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANNA KOROVINA/Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729